Citation Nr: 1229216	
Decision Date: 08/24/12    Archive Date: 08/30/12

DOCKET NO.  10-28 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Matthew D. Hill, Attorney


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1968 to March 1979

This matter came before the Board of Veterans' Appeals (Board) on appeal from a November 2008 decision by the Department of Veterans Affairs (VA) St. Petersburg, Florida Regional Office (RO). 

This case was previously before the Board in June 2011.  At that time, the Board denied the Veteran's claim.  The Veteran appealed to the Court of Appeals for Veterans Claims (Court).  In January 2012, the Court approved a Joint Motion for Remand that vacated the Veteran's June 2011 decision and remanded the case for further action.  The Board recognizes that where a case has been remanded to the Board, the order of the Court constitutes the law of the case, and the Board is bound to follow the Court's mandate.  See Winslow v. Brown, 8 Vet. App. 469, 472 (1996).

In a December 2010 decision, the RO granted service connection for the Veteran's adjustment disorder with depressed mood, assigning a 10 percent disability rating.  In February 2012, the Veteran's representative sent a letter expressing a desire to file a Notice of Disagreement with that decision or (noting that the year following the issuance of the decision may have passed) to file a new claim for an increased rating for his adjustment disorder.  As more than a year has passed since the issuance of the rating decision, the Board shall consider this writing as a request for an increased rating.  Thus, the issue of entitlement to an increased rating for the Veteran's service-connected adjustment disorder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

A TDIU is governed by 38 C.F.R. § 4.16 (2011), providing that such a rating may be assigned where the schedular rating is less than total, and when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16.

In this case, the Veteran is service-connected for the following disabilities: low back disability with degenerative changes, rated as 20 percent disabling; residuals of a fracture of the third metatarsal, right foot, rated as 10 percent disabling; neuropathy of the left lower extremity, rated as 10 percent disabling; bilateral pes planus, rated as 10 percent disabling; adjustment disorder with depressed mood, rated as 10 percent disabling; and tinea coraporis and tinea manus, rated as noncompensably disabling.  Given these disabilities and their ratings, the Veteran does not meet the schedular criteria for a TDIU rating.  

Even when the percentage requirements of 38 C.F.R. § 4.16(a) are not met, a TDIU may be granted on an extraschedular basis in exceptional cases when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. §§ 3.321(b), 4.16(b).  This is accomplished by referral of the case to the Director, Compensation and Pension Service.  In this case, a private examiner has offered an opinion that the Veteran is unemployable as a result of his service-connected disabilities.  The Veteran is also in receipt of Social Security disability benefits based in part on his service-connected disabilities.  

Since the regulatory scheme contemplates consideration of the Veteran's claim on an extra-schedular basis by the Director, Compensation and Pension Service, before the Board may enter a final decision, the case must be referred to that office for this purpose.   

Accordingly, the case is REMANDED for the following actions:

1.  The RO should refer the Veteran's TDIU claim to the Under Secretary for Benefits or the Director of Compensation and Pension Services for consideration of assignment of an extra-schedular evaluation.

2.  If the action remains adverse to the Veteran, the RO should provide the Veteran and his representative with a Supplemental Statement of the Case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

